In the
    United States Court of Appeals
                 For the Seventh Circuit

No. 08‐4041

CENTRA, INC. and DETROIT INTERNATIONAL BRIDGE CO.,

                          Plaintiffs‐Counterdefendants‐Appellants,

                                    v.

CENTRAL STATES, SOUTHEAST AND SOUTHWEST
AREAS PENSION FUND,
                     Defendant‐Counterplaintiff‐Appellee.
 
               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
                 No. 07‐C‐6312—William T. Hart, Judge.
                                      

        ARGUED MAY 27, 2009—DECIDED AUGUST 20, 2009 
 



    Before CUDAHY, RIPPLE and WOOD, Circuit Judges.
  CUDAHY, Circuit Judge.  CenTra, Inc. is a holding company
that owns subsidiaries in trucking and real estate, as well as
one that operates the Ambassador bridge between Detroit
and Windsor, Ontario. In 1995, CenTra was reorganized to
shed its unprofitable unionized trucking operations. Two
years later, CenTra’s last unionized subsidiary—the Detroit
2                                                      No. 08‐4041

International  Bridge  Co.  (DIBC)—withdrew  from  the
Central  States  pension  fund,  and  the  fund  assessed  more
than  $14  million  in  withdrawal  liability  against  CenTra
under  the  Multiemployer  Pension  Plan  Amendments  Act
of  1980  (MPPAA),  29  U.S.C.  §§  1381–1461.  CenTra  chal‐
lenged  the  assessment  in  arbitration,  and  the  arbitrator
reduced  the  assessment  to  roughly  $960,000.  The  district
court  vacated  the  arbitrator’s  award  and  reinstated  the
fund’s assessment. We affirm.


                                  I
   The  MPPAA  amended  Title  IV  of  ERISA  to  require
employers  withdrawing  from  multiemployer  pension
plans  to  pay  their  proportionate  share  of  the  plans’  un‐
funded  vested  benefits—the  so‐called  “withdrawal  liabil‐
ity.”  29  U.S.C.  §  1381(b)(1).  The  purpose  of  withdrawal
liability  is  to  protect  the  other  employers  in  the  plan
from  having  to  pay  for  the  benefits  vested  in  the  with‐
drawing  employer’s  employees.  See,  e.g.,  Santa  Fe  Pacific
Corp.  v.  Central  States,  Southeast  and  Southwest  Areas
Pension  Fund,  22  F.3d  725,  726–27  (7th  Cir.  1994).  The
pension  plan  calculates  a  withdrawing  employer’s  with‐
drawal  liability  based  in  large  part  on  the  employer’s
history  of  contributions  to  the  fund.  See  Central  States,
Southeast  and  Southwest  Areas  Pension  Fund  v.  Nitehawk
Express,  Inc.,  223  F.3d  483,  486  (7th  Cir.  2000).  Here,  the
“employer”  withdrawing  from  the  fund  is  the  group
made  up  of  CenTra  and  its  subsidiaries—a  “controlled
No. 08‐4041                                                         3

group” in the argot of the MPPAA.1 The question is whether
CenTra’s controlled group, which withdrew from the plan
in 1997, was properly assessed withdrawal liability based on
the contribution histories of two CenTra subsidiaries that
disappeared in the 1995 reorganization.


                                  A
  Though  the  parties  quibble  about  the  details,  the  facts
are  not  materially  in  dispute.  In  1970,  T.J.  Moroun  and
his  four  children  created  CenTra  as  a  holding  company
for  various  trucking  subsidiaries  the  family  had  owned
for  decades.  T.J.  died  in  1992;  by  1994  his  son  Manuel
(Matty), CenTra’s first president, was also CenTra’s princi‐
pal owner and controlling shareholder. Matty’s three sisters
were minority owners.
  From 1970 until 1995, two of CenTra’s subsidiaries were
Central  Cartage  Co.  and  Central  Transport,  Inc.  (Old
Subsidiaries  or  Old  Subs).  Central  Cartage  performed
local  pick‐up  and  delivery  services  in  cities  across  the
Midwest  and  employed  drivers  and  dockmen.  Central
Transport  was  an  “over‐the‐road”  line  haul  carrier  that
employed  drivers  who  owned  their  own  trucks.  The
Old Subsidiaries worked together to provide shippers door‐
to‐door service. The dockmen, local drivers and over‐the‐


1
  Under  the  statute,  all  trades  or  businesses  under  common
control are treated as a single employer or “controlled group.” 29
U.S.C. § 1301(b)(1); see Central States, Southeast and Southwest Areas
Pension Fund v. Nitehawk Express, Inc., 223 F.3d 483, 486 (7th Cir.
2000).
4                                                              No. 08‐4041

road truckers that the Old Subs employed all belonged to
local  unions  affiliated  with  the  Teamsters.  The  Old  Subs
each had labor agreements with those unions under which
they  contributed  to  the  Central  States  pension  fund  on
behalf  of  their  employees.  In  1979,  Central  Cartage  pur‐
chased  DIBC,  which  owns  and  operates  the  Ambassador
Bridge. DIBC was also a union employer and contributed to
the Central States pension fund. Also relevant here is Crown
Enterprises,  Inc.,  a  real  estate  firm  that,  prior  to  the  1995
reorganization,  was  owned  by  Central  Transport.  Crown
never participated in the pension plan. Rounding out the
relevant employers in the pre‐1995 CenTra controlled group
was  U.S. Truck Company, Inc., another fund contributor.
Matty’s sister Agnes Anne (Anne) owned U.S. Truck. It was
affiliated with CenTra by virtue of an agreement between
Matty and Anne giving Matty an option to purchase U.S.
Truck’s stock. U.S. Truck also contributed to the fund.
  Pre‐1995, then, the CenTra controlled group looked like
this: 

                                   Matty, Anne, Florence and
                                       Victoria Moroun


                          CenTra                           U.S. Truck
                                                        (fund contributor)


      Central Cartage                  Central Transport
     (fund contributor)                (fund contributor)


           DIBC                       Crown Enterprises
     (fund contributor)
No. 08‐4041                                                        5

  Deregulation  of  the  trucking  industry  in  the  1980s  led
to  increased  competition,  and  CenTra  began  looking
for  ways  to  cut  costs.  In  particular,  CenTra  sought  to
alleviate the burdens imposed by the unions’ standard wage
rates, which were higher than non‐union rates. According
to CenTra, the unions stood fast, and the Old Subs suffered
financially. Matty wanted to reorganize in a way that would
allow CenTra to get rid of the Old Subs’ trucking operations
while retaining DIBC and Crown, which were profitable. He
also wanted the reorganization to be tax neutral. In 1987,
CenTra  obtained  a  favorable  tax  ruling  from  the  Internal
Revenue Service for a proposed reorganization, but it would
be another eight years before the Moroun siblings reached
an agreement allowing the reorganization to go forward.2
  In  1995  the  reorganization  finally  did  go  forward.  In
preparation, CenTra created two new subsidiaries, Central
Cartage  Co.  of  Michigan,  Inc.  and  Central  Transport  of
Michigan, Inc. (New Subsidiaries or New Subs), which were
intended to take on CenTra’s union trucking operations, and
a  third  subsidiary,  Central  Transport  International,  Inc.
(CTII), which was to engage in non‐union trucking.




2
   Throughout  the  1980s  and  1990s  there  was  acrimony  and
litigation  among  the  Moroun  siblings  regarding  control  of  the
family business. For the most part, that family dispute is irrele‐
vant to the matters at issue here.
6                                                                        No. 08‐4041



                                        Matty, Anne,
                                        Florence and
                                       Victoria Moroun


                                           CenTra




 Central Cartage   Central Transport    New Cartage      New Transport       CTII
      (fund              (fund             (fund             (fund
  contributor)       contributor)       contributor)      contributor)


       DIBC             Crown
       (fund          Enterprises
    contributor)




Then,  on  December  31,  1995,  the  Old  Subs  merged  into
CenTra  and  ceased  to  exist  as  such,  leaving  CenTra  as
the  surviving  corporation.  At  the  same  time  or  shortly
thereafter (as discussed below, the timing is irrelevant to the
analysis),  CenTra  contributed  certain  assets  and  assigned
certain liabilities to the New Subs, and the New Subs were
renamed to take on the names of the Old Subs (i.e., the “of
Michigan, Inc.” was dropped).
  CenTra  refers  to  the  contribution  of  capital  and  assign‐
ment  of  liabilities  to  the  New  Subs  as  a  “drop  down.”  In
particular,  CenTra  “dropped  down”  Old  Transport’s
line  haul  operations,  which  constituted  a  portion  of  Old
Transport’s  motor  carrier  division,  to  New  Transport.
CenTra  also  contributed  $266,000  in  common  stock  and
paid‐in  capital  to  New  Transport.  CenTra  retained  the
remainder  of  Old  Transport’s  motor  carrier  division,
which  included  Crown  Enterprises,  the  real  estate
business  that  had  been  a  subsidiary  of  Old  Transport
No. 08‐4041                                                         7

and  which  had  a  book  value  of  $44.5  million  at  the  time
of  the  merger.  In  addition,  CenTra  retained  Old
Transport’s freight receivables and other receivables, as well
as its other divisions, including a Mexico sales office, several
terminal  properties  and  some  Canadian  real  estate,  all  of
which appear to have been contributed by CenTra to CTII.
CenTra  Chief  Financial  Officer  Robert  Youngert  testified
that New Transport was to be a line haul carrier for CenTra
only,  and  that  CenTra  retained  Old  Transport’s  freight
receivables to avoid saddling New Transport with the risk
that they would not be collectible.
  The  Old  Transport  assets  and  liabilities  that  CenTra
dropped down to New Transport had a book value of about
$6.8 million; those transferred to CTII or retained by CenTra
were  valued  at  roughly  $104.2  million.  With  respect  to
Central  Cartage,  CenTra  “dropped  down”  Old  Cartage’s
freight division to New Cartage, and contributed $306,000
in common stock and paid‐in capital. CenTra retained DIBC.
The  assets  and  liabilities  dropped  down  to  New  Cartage
were valued at roughly $23.5 million and those retained by
CenTra were valued at approximately $29.9 million.3
  All  of  the  Old  Subs’  union  trucking  operations  (in‐
cluding  drivers  and  other  employees)  were  transferred
to the New Subs. The New Subs also assumed the Old Subs’
labor agreements and their obligations to contribute to the



3
  The  numbers  vary  depending  on  which  balance  sheet  or
journal  entry  is  consulted  in  the  record.  Robert  Youngert,
CenTra’s  chief  financial  officer,  testified  that  this  might  be
because  some  of  the  financial  documents  in  the  record  were
audited and some were not.
8                                                                  No. 08‐4041

pension  fund.  CenTra,  however,  retained  the  Old  Subs’
freight  contracts  and  transferred  those  contracts  to  CTII.
After the merger of the Old Subs into CenTra and the drop
down to the New Subs, the CenTra controlled group looked
like this:


                                  Matty, Anne,
                                  Florence and
                                 Victoria Moroun



                                     CenTra




       DIBC          Crown        New Cartage      New Transport       CTII
       (fund       Enterprises       (fund             (fund
    contributor)                  contributo r)     contributor)




  On  February  29,  1996,  CenTra  sold  its  stock  in  New
Transport  to  U.S.  Truck.  On  August  9,  1996,  CenTra
sold  its  stock  in  New  Cartage  to  U.S.  Truck.  Then  on
August  19,  1996,  Matty  and  Anne  entered  a  settlement
agreement  in  which  Matty  gave  up  his  option  to
purchase U.S. Truck stock. This agreement ended CenTra’s
affiliation  with  U.S.  Truck.  Following  the  stock  sale
and  settlement  agreement,  there  were  two  controlled
groups,  one  headed  by  CenTra  and  one  headed  by  U.S.
Truck:
No. 08‐4041                                                                 9


                 CenTra                             U.S. Truck



    DIBC          Crown       CTII      New Transport         New Cartage
    (fund       Enterprises
 contributor)                         (fund contributor)   (fund contributor)



  U.S. Truck’s controlled group did not fare well. In 1997,
New Transport shut down. In 1999 New Cartage failed, and
U.S. Truck filed for bankruptcy and was ultimately liqui‐
dated. The fund assessed withdrawal liability against U.S.
Truck for a partial withdrawal in 1998, 29 U.S.C. § 1385, and
again for a complete withdrawal in 1999, 29 U.S.C. § 1383.
  Meanwhile, DIBC remained the last fund contributor in
CenTra’s controlled group. DIBC’s labor agreement expired
in  November  1997,  and  Central  States  terminated  DIBC’s
participation in the fund as of that date. DIBC, Crown and
CTII are CenTra subsidiaries to the present day.


                                     B 
   DIBC’s  withdrawal  from  the  fund  marked  CenTra’s
“complete  withdrawal”  under  29  U.S.C.  §  1383(a),  and
Central  States  assessed  withdrawal  liability.  The  fund
calculated  CenTra’s  withdrawal  liability  based  on  the
contribution  histories  of  the  Old  and  New  Subs  up
through  August  1996,  and  based  on  DIBC’s  entire  con‐
tribution  history.  The  total  amount  of  liability  assessed
was  $14,761,082.66.  CenTra  objected  that  the  contribu‐
tion histories for the Old Subs and the New Subs should not
10                                                    No. 08‐4041

have been used to calculate its withdrawal liability. CenTra
argued  that  as  a  result  of  the  1995  reorganization,
U.S.  Truck,  not  CenTra,  was  the  employer  responsible
for  those  contribution  histories  if  and  when  U.S.  Truck
withdrew from the plan.4 Under MPPAA procedure, CenTra
paid  the  full  amount  assessed  and  then
demanded  arbitration.  The  arbitrator  ruled  for  CenTra,
finding  that  its  withdrawal  liability  should  have  been
calculated  without  regard  to  the  Old  and  New  Subs’
contribution  histories,  and  the  fund’s  award  was
reduced to $959,332, representing DIBC’s history of contri‐
butions to the fund.
  The  arbitrator  found  that  the  merger  of  the  Old  Subs
into CenTra, followed by the “drop down” to the New Subs,
the stock sales to U.S. Truck and the ultimate separation of
U.S.  Truck  from  CenTra’s  controlled  group  met
certain  statutory  safe  harbors  under  the  MPPAA,  29
U.S.C.  §§  1398,  1369(b),  which  prevented  CenTra  from
incurring  withdrawal  liability  at  any  point  along  the
way.  The  upshot  of  the  arbitrator’s  finding  was  that  it
meant  the  Old  Subs’  contribution  histories  traveled  first
to  CenTra  in  the  merger,  then  to  the  New  Subs  in  the



4
  The  fund  filed  an  unsecured  claim  for  withdrawal  liability
in  U.S.  Truck’s  bankruptcy  proceeding,  and  noted  that  the
amount  of  liability  had  been  calculated  on  the  assumption
that the contribution histories for the Old and New Subs prior to
September  1996  would  be  attributable  to  CenTra.  The
fund  reserved  the  right  to  increase  its  claim  against  U.S.
Truck, however, if that assumption proved to be incorrect.
No. 08‐4041                                                         11

“drop  down,”  and  ultimately  along  with  the  New  Subs
in the stock sales to U.S. Truck.5
  The  district  court  vacated  the  arbitrator’s  award  and
reinstated  the  fund’s  assessment,  finding  that  the  Old
Subs’ contribution histories were assumed by CenTra in the
merger and stayed with CenTra because none of the later
steps  in  the  reorganization  met  the  MPPAA’s  statutory
requirements for avoiding withdrawal liability. We agree
with the district court’s analysis and therefore affirm.


                                  II
                                  A
  The  MPPAA,  the  most  extensive  amendment  of  ERISA
to date, “overhaul[ed]” ERISA’s Title 4, the plan termination
insurance  system.  John  H.  Langbein,  Susan  J.  Stabile
&  Bruce  A.  Wolk,  Pension  and  Employee  Benefit  Law  92
(4th  ed.  2006).  In  addition  to  protecting  employers  who
remain  in  a  plan,  the  MPPAA  protects  the  Pension
Benefit  Guaranty  Corporation  (PBGC),  the  agency
charged  with  implementing  and  interpreting  the  statute,
from the enormous burden of insuring pension benefits, all
in  the  interest  of  ensuring  that  employees  will  be  able  to
collect their benefits upon retirement. Langbein, Stabile &


5
   The  arbitrator  also  found  that  the  evidence  was  insufficient
for a conclusion that a principal purpose of the reorganization
was  to  evade  or  avoid  withdrawal  liability  under  29  U.S.C.
§  1392(c).  Like  the  district  court,  we  resolve  the  case  under
§§  1398  and  1369(b),  and  therefore  we  need  not  reach  this
question.
12                                                     No. 08‐4041

Wolk, Pension and Employee Benefit Law at 69. Prior to the en‐
actment  of  ERISA,  an  employer’s  liability  to  a  multiem‐
ployer plan was governed by the terms of the collective bar‐
gaining  agreement,  which  typically  lacked  any  provision
for  contingent  liability.  Id.  at  69–70.  ERISA  Title  4  im‐
posed liability upon withdrawal by a substantial employer
from  a  multiemployer  plan,  and  the  MPPAA  imposed
strict  technical  rules  governing  such  withdrawals.  Id.;  see
29 U.S.C. §§ 1381(b)(1), 1391.
  With  respect  to  this  case,  there  are  at  least  three  steps
to a pension plan’s determination of withdrawal liability.6
First,  the  fund  determines  whether  an  employer  (here,
CenTra’s controlled group) has withdrawn from the plan. A
complete  withdrawal  occurs  when  an  employer  “perma‐
nently ceases to have an obligation to contribute under the
plan” or “permanently ceases all covered operations under
the plan.” 29 U.S.C. § 1383(a)(1)–(2). 
  Often key to this determination are three sections of the
MPPAA  establishing  that  certain  corporate  level  transac‐
tions  do  not  count  as  a  withdrawal.  The  first  is  29  U.S.C.
§  1398,  which  provides  that  a  withdrawal  does  not
occur  merely  because  of  a  change  in  business  form.  In
particular, and “[n]otwithstanding any other provision of
this part,”
     an employer shall not be considered to have withdrawn
     from a plan solely because— 



6
  Under  29  U.S.C.  §  1382,  the  plan  sponsor  determines  the
amount  of  withdrawal  liability,  notifies  the  employer  of  that
amount and collects it from the employer.
No. 08‐4041                                                     13

         (1) an employer ceases to exist by reason of— 
              (A) a change in corporate structure described in
              section 1369(b) of this title, or 
              (B) a change to an unincorporated form of busi‐
              ness enterprise, 
         if  the  change  causes  no  interruption  in  employer
         contributions or obligations to contribute under the
         plan . . .
   Section 1369(b), in turn, provides that “[i]f a person ceases
to exist by reason of a merger, consolidation, or division, the
successor corporation or corporations shall be treated as the
person  to  whom  this  subtitle  applies.”  29  U.S.C.
§  1369(b)(3).  Taken  together,  §§  1398  and  1369(b)  specify
that  an  employer  does  not  “withdraw”  from  a  plan
solely  because  it  undergoes  a  merger,  consolidation,  or
division (terms that are, unfortunately, undefined). Follow‐
ing  such  reorganizations,  the  successor  corporation  “or
corporations”  are  deemed  the  “original  employer”  for
purposes  of  determining  withdrawal  liability,  and  with‐
drawal liability is not incurred until such time (if any) as the
successor withdraws from the plan.
  The  third  provision  relevant  to  the  question  whether
an  employer  has  withdrawn  is  29  U.S.C.  §  1384,  which
provides that asset sales meeting certain stringent require‐
ments—the  buyer  must  assume  an  obligation  to  make
contributions to the plan at substantially the same level as
the  seller’s  contribution,  the  seller  must  post  a  bond  and
assume  secondary  liability  and  the  sale  must  be  at  arm’s
length  to  an  unrelated  entity—will  not  result  in  a  with‐
14                                                      No. 08‐4041

drawal. See 29 U.S.C. § 1384(a); Nitehawk Express, 223 F.3d
at 488.
   Sections 1398, 1369(b) and 1384 are most often given effect
by  courts  addressing  whether  and  when  a  withdrawal  has
occurred, and they are treated as “safe harbors” exempting
predecessor  employers  from  withdrawal  liability.  Central
States, Southeast and Southwest Areas Health and Welfare Fund
v.  Cullum  Cos.,  Inc.,  973  F.2d  1333,  1337  (7th  Cir.  1992)
(discussing § 1384 and quoting I.A.M. National Pension Fund
v. Clinton Engines, Corp., 825 F.2d 415, 420 (D.C. Cir. 1987));
Central States, Southeast and Southwest Areas Pension Fund v.
Sherwin‐Williams  Co.,  71  F.3d  1338,  1342  (7th  Cir.  1995)
(calling § 1398 a “savings clause”). In the present case, there
is no dispute about when  CenTra withdrew from the plan.
The withdrawal occurred in 1997, when DIBC terminated its
obligation  to  the  fund.  The  parties  agree  that  the  1995
reorganization did not cause a withdrawal. Nevertheless, as
will  appear,  the  safe  harbor  provisions,  and  §§  1398  and
1369(b)  in  particular,  remain  crucial  to  determining  the
allocation of the assessed withdrawal liability among the Old
Subs’ successors.
  The second step to determining withdrawal liability is the
calculation  of  the  amount  owed  by  the  withdrawing
employer. The rules governing this calculation are complex,
29 U.S.C. §§ 1381, 1391,7 but the calculation is based largely



7
  The  amount  of  withdrawal  liability  is  determined  first  by
calculating  the  plan’s  unfunded  vested  benefits  at  the  time  of
the withdrawal, defined by subtracting the value of the plan’s
                                                       (continued...)
No. 08‐4041                                                            15

on the withdrawing employer’s contribution history over
the five or ten years preceding the withdrawal. See 29 U.S.C.
§ 1391(c)(2), (c)(5)(C); Central States Southeast and Southwest


(...continued)
assets  from  the  present  value  of  its  nonforfeitable  benefits.
Jayne E. Zanglein & Susan J. Stabile, ERISA Litigation 1478 (3d ed.
2008). In the absence of regulations governing these valuations,
pension plans may use actuarial assumptions so long as they are
“reasonable.” Id. Second, the withdrawing employer’s share of
the unfunded vested benefits is determined according to one of
the  methods  listed  in  29  U.S.C.  §  1391,  or  by  an  alternative
method adopted by an amendment to the pension plan, subject
to  approval  of  the  Pension  Benefit  Guaranty  Corporation.  29
U.S.C. § 1391; Central States, Southeast and Southwest Areas Pension
Fund v. 888 Corp., 813 F.2d 760, 762 n.2 (6th Cir. 1987) (citation
omitted); see also Zanglein & Stabile, ERISA Litigation at 1481;
60A Am. Jr. 2d Pensions § 728 (2009).
    Unless  otherwise  provided  for  in  the  plan,  the  amount  of
    unfunded vested benefits allocable to an employer is calcu‐
    lated by the “presumptive method” described in 29 U.S.C.
    §  1391(b)  .  .  .  Under  this  method,  withdrawal  liability  is
    calculated  by  multiplying  the  plan’s  aggregate  unfunded
    benefit liability from all employers by the fraction made up
    of the sum of all contributions required to have been made
    by  the  withdrawing  employer,  divided  by  the  sum  of  all
    contributions by all employers in the plan during the same
    time period. 
888  Corp.,  813  F.2d  at  762  n.2  (citing  Peick  v.  Pension  Benefit
Guaranty Corp., 724 F.2d 1247, 1256 (7th Cir. 1983)); see also Borden,
Inc. v. Bakery & Confectionery Union & Industry Int’l Pension, 974
F.2d 528, 530 n.2 (4th Cir. 1992); Park South Hotel Corp. v. New York
Hotel Trades Council, 851 F.2d 578, 580 (2d Cir. 1988). 
16                                                  No. 08‐4041

Areas Pension Fund v. Safeway, Inc., 229 F.3d 605, 613 (7th Cir.
2000). The parties here do not dispute the amount of with‐
drawal liability so much as they dispute whether and how
that  amount  is  to  be  allocated  to  CenTra.  To  understand
the  distinction  between  the  amount  of  the  liability  and
its allocation, consider how the amount of the liability was
calculated  in  this  case.  CenTra’s  withdrawal  occurred  in
November  1997,  and  the  fund  calculated  CenTra’s  with‐
drawal  liability  based  on  that  date.  To  do  so,  the  fund
looked at the contribution histories of CenTra’s controlled
group  going  back  ten  years  prior  to  the  1997  withdrawal
date.  In  eight  of  those  ten  years,  the  Old  Subs  belonged
to  the  CenTra  controlled  group.  In  fact,  the  Old  Subs’
contributions  made  up  the  bulk  of  the  group’s  contribu‐
tions  during  that  period.  If  we  calculated  withdrawal
liability  merely  according  to  §  1391,  then,  arguably  that
calculation  would  not  take  into  account  or  make  adjust‐
ments  for  the  1995  reorganization:  the  CenTra  controlled
group’s contribution history over the ten years preceding
November  1997  included  contributions  by  the  Old  Subs,
and  therefore  those  contributions  would  be  included  in
the calculation under § 1391. End of story.
  The  statute  does  not  comment  one  way  or  the  other
about  whether  this  method  of  calculation  is  appropriate.
The  PBGC,  however,  has  blessed  a  third  and  further
step in the process, the allocation step. The fund looks to the
safe harbor provisions discussed above to determine how to
allocate  the  withdrawal  liability  calculated  under  §  1391
among multiple employers. The PBGC has found that where
an employer avoids withdrawal liability under one of the
safe harbor provisions—by undergoing a merger, division
No. 08‐4041                                                      17

or  exempted  asset  sale,  for  instance—the  successor  em‐
ployer “inherits” the contribution history of the predecessor
for  purposes  of  calculating  liability  for  any  subsequent
withdrawal. PBGC Opinion Letters 82‐40 (Dec. 27, 1982), 92‐
1 (Mar. 30, 1992); see Nithawk Express, 223 F.3d at 491; Park
South Hotel Corp. v. New York Hotel Trades Council, 851 F.2d
578, 583–84 (2d Cir. 1988). If there is more than one succes‐
sor  employer,  the  PBGC  has  said  that  the  contribution
history of the predecessor should be apportioned among the
successors on a “reasonable” basis. PBGC Opinion Letter 92‐
1; see also Nitehawk Express, 223 F.3d at 491.
   We have previously relied on PBGC Opinion Letter 92‐
1 in determining how to allocate withdrawal liability among
multiple employers, Nitehawk Express, 223 F.3d at 491, and
we see no reason to depart from this practice here. We note,
however, that the PBGC has not promulgated regulations on
this question but has merely issued the above‐cited opinion
letters  on  the  subject.  Opinion  letters  are  not  entitled  to
Chevron  deference,  or  even  the  deference  we  accord  an
agency’s  interpretation  of  its  own  ambiguous  regulation,
Auer  v.  Robbins,  519  U.S.  452,  461  (1997)  (An  agency’s
interpretation of its regulation is “controlling unless ‘plainly
erroneous or inconsistent with the regulation.’ ”) (quoting
Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 359
(1989)) (further quotation marks and citation omitted), but
opinion letters are “ ‘entitled to respect’ . . . to the extent that
[they] have the ‘power to persuade,’ ” Christensen v. Harris
County, 529 U.S. 576, 587 (2000) (quoting Skidmore v. Swift &
Co., 323 U.S. 134, 140 (1944)).
  We remain persuaded that the PBGC’s method of appor‐
tioning withdrawal liability is a reasonable interpretation of
18                                                  No. 08‐4041

the statute. It respects the statute’s purpose of ensuring that
the plan’s benefits will be adequately funded without overly
burdening  employers  that  have  undergone  changes  in
corporate structure covered by the MPPAA’s safe harbors
(and,  therefore,  without  deterring  such  employers  from
engaging  in  beneficial  reorganizations).  The  safe  harbor
provisions give structure to the MPPAA that comports with
general corporate law principles. Looking to those provi‐
sions  in  allocating  withdrawal  liability  therefore  should
respect  parties’  expectations  regarding  the  effect  of  a
corporate transaction on the corporation’s obligations.
  To be concrete, §§ 1398 and 1369(b) treat mergers, consoli‐
dations and divisions one way for purposes of determining
whether a withdrawal has occurred, while asset sales are
generally treated another way. This distinction is common
to corporate law and to Title IV of ERISA. “It is axiomatic
that a stock sale, merger, or consolidation has no effect on a
corporation’s  contractual  obligations.  Similar  principles
have  always  applied  under  Title  IV  of  ERISA.”  Jayne  E.
Zanglein & Susan J. Stabile, ERISA Litigation 1474 (3d ed.
2008).  A  successor  corporation  in  a  merger  or  stock  sale
inherits  the  predecessor’s  contribution  history  just  as  it
assumes contractual liabilities.
     In contrast to a stock sale, an asset sale generally does
     not  result  in  assumption  of  liabilities  by  operation
     of  law.  Again,  the  result  under  MPPAA  is  congru‐
     ent—an  asset  sale  generally  results  in  a  complete
     withdrawal if the seller’s controlled group no longer has
     covered operations or an obligation to contribute. By the
     same  token,  the  buyer  generally  does  not  inherit  the
     contribution history.
No. 08‐4041                                                      19

Id. at 1476 (citing PBGC Opinion Letter 82‐40).
   However, § 1384, the third MPPAA safe harbor provision,
creates  “an  elective  relief  rule”  for  buyers  and  sellers  of
assets, id., so that struggling companies will not be deterred
from  financially  beneficial  asset  sales  by  the  “daunting
prospect of withdrawal liability,” Nitehawk Express, 223 F.3d
at 487. Section 1384’s limited exemption for asset sales that
meet  its  stringent  requirements  does  not  undercut  the
general distinction between mergers and divisions on the
one hand (transactions that transfer contribution histories to
the  successor  corporation)  and  asset  sales  on  the  other
(transactions  that  generally  do  not  transfer  contribution
histories to the purchaser). Because these provisions track
typical distinctions in the law of corporate transactions, it is
reasonable  to  apply  them  in  determining  the  effect  such
transactions have on an employer’s withdrawal liability.


                                 B
  The  district  court  reviewed  the  arbitrator’s  decision
regarding  the  fund’s  assessment  of  withdrawal  liability
for  clear  error,  and  we  review  the  district  court’s
decision  under  the  same  standard.  Nitehawk  Express,  223
F.3d  at  488.  In  assessing  whether  the  fund  reasonably
allocated the Old Subs’ contribution histories to CenTra, we
take CenTra’s reorganization one step at a time.8 The first



8
  CenTra  appears  to  object  to  this  approach,  preferring  to
view  the  reorganization  “holistically.”  But  even  were  we  to
                                                     (continued...)
20                                                      No. 08‐4041

step  was  the  merger  of  the  Old  Subs  into  CenTra,  which
clearly caused the Old Subs to cease to exist and left CenTra
as  the  surviving  corporation.  The  record  contains  several
merger  documents  to  this  effect,  and  the  parties  do  not
meaningfully dispute that this is the case. Under safe harbor
provisions §§ 1398 and 1369(b), CenTra inherited the Old
Subs’ contribution histories as a consequence of the merger.
See Nitehawk Express, 223 F.3d at 491 (citing PBGC Opinion
Letter 92‐1).
   The  second  step  was  the  “drop  down”  of  assets  and
liabilities from CenTra to the New Subs. CenTra argues that
this step was a “division” under § 1369(b)(3), and therefore
that  the  New  Subs  inherited  the  Old  Subs’  contribution
histories along with the other assets and liabilities “dropped
down” by CenTra. We cannot agree. Although “division” is
not defined in the MPPAA, see Sherwin‐Williams, 71 F.3d at
1339, the case law has never treated a transaction such as the
“drop  down”  of  assets  and  liabilities  at  issue  here  as  a
division  under  the  statute.  Rather,  “division”  generally
means  a  sale  of  stock,  rather  than  a  transfer  of  assorted
assets  and  liabilities.  See  id.  (“[The]  sale  of  a  subsidiary’s
stock  is  a  form  of  corporate  ‘division.’ ”)  (citing  PBGC
Opinion  Letters  82‐4  (Feb.  10,  1982)  and  84‐7  (Dec.  20,
1984)); Nitehawk Express, 223 F.3d at 491–92 (“[U]nder the
statute, the contribution history of a subsidiary whose stock
is sold automatically transfers to the buyer.”) (citing PBGC
Opinion Letter 92‐1); Bowers v. Andrew Weir Shipping Ltd., 27


(...continued)
emphasize the whole over its parts—a position for which CenTra
offers no authority—we know of no other way to talk about the
reorganization than to discuss its constituent transactions.
No. 08‐4041                                                      21

F.3d 800, 805 (2d Cir. 1994) (“While ‘division’ is not a term
of  art  with  a  widely  established  meaning,  the  district
court—relying  on  the  scant  legislative  history  and  an
opinion letter of the [PBGC]—concluded that the term, ‘as
used  in  the  MPPAA,  appears  to  connote  a  transaction
whereby the stock of a contributing corporation is “divided”
away from its controlled group and acquired by or distrib‐
uted to new owners.’ . . . . We agree with this analysis . . .”)
(citation omitted).
  CenTra urges us to follow its holistic approach and to find
that the merger of the Old Subs into CenTra and the simul‐
taneous “drop down” of the trucking operations to the New
Subs is a division under § 1369(b)(3)—that the merger and
drop down were not separate transactions but rather were
“an integrated division of the trucking operations from the
Old  Subsidiaries  into  the  New  Subsidiaries.”  In  effect,
CenTra wants us to treat its reorganization as though the
Old  Subs’  were  merged  into  CenTra  and  then  dropped
down unchanged into the New Subs (or, perhaps, as though
the Old Subs were merged directly into the New Subs). If
that were what happened, we might agree that the merger +
drop down was a “division” under the statute. But that is
not what happened. The Old Subs are not equivalent to the
New  Subs.  The  Old  Subs  disappeared  into  CenTra,  and
only  pieces  of  the  Old  Subs  were  transferred  to  the  New
Subs.9



9
  Less  than  half  of  Old  Cartage’s  book  value  transferred  to
New  Cartage,  and  only  about  7  percent  of  Old  Transport’s
book value made its way to New Transport.
22                                                   No. 08‐4041

  CenTra has derided this analysis, calling it a “substantial
asset” requirement “grafted” onto the statute by the district
court below, and argues that nothing in § 1398 suggests that
the “successor to a covered change in corporate form” must
retain “a certain level of its predecessor’s assets.” But this
argument  ignores  the  basic  fact  that  a  successor  is  not  a
“successor” unless it succeeds to the predecessor corpora‐
tion’s obligations in the first place. Here, the successor to the
Old Subs is CenTra, not the New Subs. CenTra has pointed
to  nothing  in  the  record,  and  we  have  found  nothing,
supporting  the  assertion  that  CenTra  turned  around  and
transferred  the  Old  Subs  to  the  New  Subs,  contribution
histories and all. What are in the record are balance sheets
and financial journal entries showing how carefully CenTra
picked out specific assets and liabilities and transferred only
those  assets  and  liabilities  to  the  New  Subs.  There  is  no
reason to believe that the Old Subs’ contribution histories
went with those assets and liabilities by fiat.
  Moreover,  CenTra  ignores  §  1398’s  requirement  that
the  predecessor  employer  must  “cease  to  exist”  if  the
transaction  is  to  be  exempt  from  withdrawal  liability.
No  corporate  entity  ceased  to  exist  in  the  “drop  down,”
as  the  Old  Subs  did  in  the  merger  with  CenTra  (as  evi‐
denced  by  the  merger  documents  noting  that  the  Old
Subs’  stock  was  dissolved  and  CenTra  was  the  sur‐
viving corporation). It may be more in line with CenTra’s
framing of the argument to say that, rather than “ignoring”
the  §  1398  requirement,  CenTra  urges  that  we  shoehorn
the merger and the “drop down” into a single transaction by
which  the  Old  Subs  ceased  to  exist  and  their
trucking  operations  and  contribution  histories  (but  not
No. 08‐4041                                                  23

much else) were “divided” into the New Subs. But as stated
above,  this  ignores  the  merger  into  CenTra  and  CenTra’s
retention of DIBC, Crown, and the various other valuable
assets that CenTra failed to transfer to the New Subs.
   A construction analogous to CenTra’s was rejected in Penn
Central Corp. v. Western Conference of Teamsters Pension Fund,
75 F.3d 529 (9th Cir. 1996). In that case, the Ninth Circuit
held that a successor corporation that purchased one of the
companies  in  a  controlled  group  became  the  “original
employer” under §§ 1398 and 1369(b) of that company only,
and  did  not  inherit  the  contribution  histories  of  other
subsidiaries  in  the  controlled  group  that  had  previously
ceased operations. Id. at 534. “It would be unreasonable to
interpret the last sentence in 29 U.S.C. § 1398 as requiring
the successor corporation to assume additional withdrawal
liability for each of the parent’s subsidiaries, where, as here,
only one of the subsidiaries is purchased by the successor
and the other subsidiaries ceased operations long before the
successor’s purchase.” Id. Here, U.S. Truck purchased the
New Subs, not the Old Subs, which ceased operations prior
to U.S. Truck’s purchase. We can see no reason why U.S.
Truck would have incurred withdrawal liability based on
the Old Subs’ contribution histories, even if the merger was
simultaneous  with  the  “drop  down”  and  the  New  Subs
continued  making  contributions  to  the  fund  on  behalf  of
employees who formerly worked for the Old Subs. The drop
down  was  not  a  division,  nor  did  it  meet  the  stringent
requirements governing asset sales under § 1384. Therefore
the  Old  Subs’  contribution  histories  were  not  inherited
by  the  New  Subs  but  remained  with  CenTra  after  the
merger.
24                                                    No. 08‐4041

  Because  the  Old  Subs’  contribution  histories  remained
with CenTra, we need not consider whether the sale of the
New  Subs’  stock  to  U.S.  Truck  constituted  a  “division.”
Even  if  it  did,  the  Old  Subs’  contribution  histories  were
not a part of the stock sale because they never made it into
the  New  Subs  in  the  first  place.  Likewise,  we  need  not
consider  whether  the  settlement  agreement  ending  the
affiliation  between  CenTra  and  U.S.  Truck  constituted
a statutory division.
  That  leaves  one  final  matter  to  put  to  rest:  CenTra’s
argument that this conclusion rests on a theory that with‐
drawal liability “accrues over time,” a theory that CenTra
correctly points out has been rejected by various courts. Our
holding  is  not  based  on  this  theory,  which  takes  as  its
premise  the  idea  that  a  parent  cannot  shed  a  subsidiary’s
contribution histories by engaging in a transaction covered
by one of the safe harbor  provisions discussed above. As
should be clear from what we have said thus far, we agree
entirely with CenTra and the courts that have considered
this argument that it lacks merit. See Teamsters Pension Trust
Fund  of  Philadelphia  v.  Central  Michigan  Trucking,  Inc.,  857
F.2d  1107,  1109  (6th  Cir.  1988)  (rejecting  the  fund’s  argu‐
ment that a change in corporate structure under § 1398 did
not  relieve  the  predecessor  parent  company  from  with‐
drawal liability that had “accrued” during its ownership of
the  former  subsidiary);  Godchaux  v.  Conveying  Techniques,
Inc., 846 F.2d 306, 310–11 & n.12 (5th Cir. 1988). A parent can
shed its subs’ contribution histories (or, more correctly, a
parent  can  avoid  having  those  contributions  used  in
the  calculation  of  the  parent’s  withdrawal  liability)  by
No. 08‐4041                                                       25

engaging  in  such  a  transaction.  CenTra  simply  failed
to engage in the necessary transaction here.
   CenTra  ignores  this  thrust  of  the  argument,  as  did  the
arbitrator  below,  both  focusing  instead  on  the  notion  of
liability  growing  in  a  contributing  employer  with  the
passage of time. The arbitrator found that “Central States’
case  is  premised  on  the  theory  that,  at  all  times  prior  to
the  reorganization,  the  Old  Subs  were  accruing  with‐
drawal  liabilities,  and  that  these  accruals  never  left  the
CenTra  controlled  group.  .  .  .  The  evidence  and  argu‐
ments  in  this  case,  however,  fail  to  persuade  one  that
contribution  histories  are,  or  should  be,  treated  as  lia‐
bilities.”
  Setting  aside  the  question  whether  contribution
histories  are  appropriately  treated  as  liabilities,10  it  is
not  quite  right  to  characterize  contribution  histories  as
“accruing” until the occurrence of a reorganization covered
by  a  safe  harbor.  They  do  not  “accrue”  so  much  as  they
form the basis for any eventual calculation of the employer’s
withdrawal liability. That means that if the employer never
withdraws  (i.e.,  if  the  employer  engages  in  a  transaction
covered  by  one  of  the  safe  harbor  provisions,  or  if  the
employer  simply  continues  in  operation  indefinitely  and



10
   As discussed, the PBGC reasonably allows the fund to look to
the  statute’s  safe  harbor  provisions  to  determine  whether  a
successor  employer  or  purchaser  of  assets  has  “inherited”
contribution  histories.  This  inheritance  is  similar  to  the
means  whereby  an  employer  would  assume  other  contractual
liabilities,  but  we  do  not  address  whether  the  similarity
extends further.
26                                                   No. 08‐4041

continues  contributing  to  the  fund),  that  employer  will
never  be  assessed  withdrawal  liability.  Therefore,  no
contribution  histories  have  “accrued”;  any  liability  is
contingent on withdrawal.
  Again,  where  an  employer  engages  in  a  transaction
covered  by  one  of  the  statute’s  safe  harbors,  the
successor  employer  is  treated  as  the  original  employer
for  purposes  of  calculating  the  successor’s  subsequent
withdrawal  liability,  and  no  liability  is  assessed  against
the  predecessor.  In  the  present  case,  the  Old  Subs  are
the predecessor and CenTra is the successor. When the fund
calculated  CenTra’s  withdrawal  liability,  it  was  therefore
appropriate to consider the Old Subs’ contribution histories;
the fund did not assess any liability against the Old Subs.
Likewise,  when  the  fund  initially  calculated  U.S.  Truck’s
withdrawal liability, it excluded the Old Subs’ contribution
histories on grounds elaborated here: CenTra’s drop down
of  assets  to  the  New  Subs  did  not  transfer  the  Old  Subs’
contribution histories to the New Subs, so those contribution
histories stayed with CenTra instead of transferring to U.S.
Truck in the sale of the New Subs’ stock.
  The district court’s decision vacating the arbitration award
and  reinstating  the  fund’s  assessment  of  with‐
drawal liability is therefore
                                                       AFFIRMED.




                              8‐20‐09